        Case 1:20-cv-00896-AWI-SAB Document 26 Filed 12/22/20 Page 1 of 2



1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   BARRY LOUIS LAMON,                             )   Case No.: 1:20-cv-00896-AWI-SAB (PC)
                                                    )
12                  Plaintiff,                      )
                                                    )   ORDER ADOPTING FINDINGS AND
13          v.                                          RECOMMENDATIONs
                                                    )
14                                                  )
     C. PFEIFFER, et.al.,
                                                    )   (Doc. No. 24)
15                                                  )
                    Defendants.                     )
16                                                  )
                                                    )
17
18          Plaintiff Barry Louis Lamon is appearing pro se and in forma pauperis in this civil rights action
19   under 42 U.S.C. § 1983. The matter was referred to a magistrate judge pursuant to 28 U.S.C.
20   § 636(b)(1)(B) and Eastern District of California Local Rule 302.
21          On October 30, 2020, the magistrate judge issued findings and recommendations
22   recommending that this action proceed on Plaintiff’s separate claims for retaliation against Defendants
23   Jones, Moffett, Moore, Alvarez, Eaker, Gonzalez, Rivera-Sierra, Ronquillo, Luna, Ramirez, Goss,
24   Bennett-Beach, and Velasco; for failure to protect against Defendants Corona, Loera, Ramirez, Eaker,
25   Luna, Jones, Moffett, Moore, Alvarez, Ronquillo, Luna, Rivera-Sierra, and Clare; for a Bane Act
26   violation against Defendants Corona, Loera, Jones, Moffett, Moore, Alvarez, Eaker, Gonzalez, Rivera-
27   Sierra, Ronquillo, Luna, Ramirez, Goss, Bennett-Beach, and Velasco; and for intentional infliction of
28

                                                        1
        Case 1:20-cv-00896-AWI-SAB Document 26 Filed 12/22/20 Page 2 of 2



1    emotional distress against Defendants Corona, Loera, Jones, Moffett, Moore, Alvarez, Eaker,

2    Gonzalez, Rivera-Sierra, Ronquillo, Luna, Ramirez, Goss, Bennett-Beach, Velasco; and that all other

3    claims and Defendants be dismissed from the action. Doc. No. 24. The findings and

4    recommendations were served on Plaintiff and contained notice that objections were due within

5    fourteen days. Id. No objections were filed and the time to do so has now expired.

6           In accordance with the provisions of § 636(b)(1)(C) and Eastern District of California Local

7    Rule 304, this Court has conducted a de novo review of this case. Having carefully reviewed the entire

8    file, the Court finds the findings and recommendations to be supported by the record and proper analysis.

9           Accordingly, IT IS HEREBY ORDERED that:

10          1.      The findings and recommendations issued by the Magistrate Judge on October 30, 2020

11                  (Doc. No. 24), are adopted in full;

12          2.      This action shall proceed on Plaintiff’s separate claims for retaliation against Defendants

13                  Jones, Moffett, Moore, Alvarez, Eaker, Gonzalez, Rivera-Sierra, Ronquillo, Luna,

14                  Ramirez, Goss, Bennett-Beach, and Velasco; for failure to protect against Defendants

15                  Corona, Loera, Ramirez, Eaker, Luna, Jones, Moffett, Moore, Alvarez, Ronquillo, Luna,

16                  Rivera-Sierra, and Clare; for a Bane Act violation against Defendants Corona, Loera,

17                  Jones, Moffett, Moore, Alvarez, Eaker, Gonzalez, Rivera-Sierra, Ronquillo, Luna,

18                  Ramirez, Goss, Bennett-Beach, and Velasco; and for intentional infliction of emotional

19                  distress against Defendants Corona, Loera, Jones, Moffett, Moore, Alvarez, Eaker,

20                  Gonzalez, Rivera-Sierra, Ronquillo, Luna, Ramirez, Goss, Bennett-Beach, Velasco;

21          3.      All other claims and Defendants are dismissed from the action; and

22          4.      The matter is referred back to the magistrate judge for initiation of service of process.

23
24   IT IS SO ORDERED.

25   Dated: December 21, 2020
                                                 SENIOR DISTRICT JUDGE
26
27
28

                                                          2
